DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-16 are currently pending.
Claims 1-16 are currently rejected.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hijiya et al., International Patent Publication WO 2016/171141 A1.
Claims 1, 2, 5, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al., International Patent Application Publication WO 2015/170759 A1.
Claims 3, 4, 7, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al., International Patent Application Publication WO 2015/170759 A1.

Declaration under 37 C.F.R. § 1.130 (A)
The Declaration under 37 C.F.R. § 1.130 (A) shows common ownership of the instant application and the WO 2016/171141 A1 International Patent Publication. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hijiya et al., International Patent Publication WO 2016/171141 A1.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(1).  However, for convenience, the paragraph numbers of the English language equivalent US Patent Application Publication No. 2018/0037491 A1 will be cited below.
Should applicant desire to obtain the benefit of the file date for international application under 35 U.S.C. 120 and 365(c), a certified English translation of the international application must be submitted in reply to this action.  See MPEP 1895 which recites:
A certified copy of the international application (and an English translation) of the international application may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365 (c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims. 

Hijiya et al. disclose a glass having the following composition in terms of weight percentages: SiO2 65-80, Al2O3 0-6, MgO 0-10, CaO 5-12, Na2O 5-18, K2O 0-5, T-Fe2O3 0.05-0.35, SnO2 0.02-0.5, CeO2 0.01-5, SO3 0.003-0.1, Se 0.0001-0.005, CoO 0.00005-0.003, SrO 0-5, BaO 0-5, TiO2 0-0.8, ZrO2 0-0.1, and Sb2O3 and As2O3 0-0.3, where the redox is  greater than or equal to 50%   See Abstract and the entire specification, specifically, paragraphs [0029]-[0035], [0041], [0046]-[0049], [0059]-[0074], and [0077]-[0102]. Hijiya et al. disclose the glass has a visible light transmittance of at least 66%, a solar transmittance of less than or equal to 65%, a uv light transmittance of less than or equal to 50%, an excitation purity of less than or equal to 3%, a dominant wave length of less than or equal to 570 nm, and a* less than or equal to 2, b* less than or equal to 6, and c* less than or equal to 8, preferably less than or equal to 3.5. See paragraphs [0106]-[0114]. The compositional ranges of Hijiya et al. are sufficiently specific to anticipate the glass as recited in claims 1-16. See MPEP 2131.03. Furthermore, Hijiya et al. disclose Example 2, which anticipates the compositional ranges of claims 1, 2, 4-7, 9-12, and 14-16, Example 30, which anticipates the compositional ranges of claims 1-4, 6, 7, 9, 10, and 12-15, Examples 32 and 33, which anticipate the compositional ranges of claims 1, 2, 4-10, 12, 14, and 15, Example 36, which anticipates the compositional ranges of claims 1, 2, 4-10, 12, and 14, and Example 37, which anticipates the compositional ranges of claims 1-10 and 12-14. See Tables 1-6.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Hijiya et al. would inherently possess the properties recited in claims 1 . See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 1, 2, 5, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al., International Patent Application Publication WO 2015/170759 A1.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(1).  However, for convenience, the paragraph numbers of the English language equivalent US Patent Application Publication No. 2017/0029317 A1 will be cited below.
Shimada et al. discloses a glass having the following composition in terms of weight percentages: SiO2 65-75, Al2O3 >3-6, MgO 0-<2, CaO 7-10, Na2O 5-18, K2O 0-5, T-Fe2O3 0.3-0.9, SnO2 0.02-0.3, SO3 0.002-0.1, Se 0.0002-0.0010, CoO 0.0002-0.0020, TiO2 0-3, and CeO2 0-3, and the glass has a redox of at least 55%. See Abstract and the entire specification, specifically, paragraphs [0061] [0070]-[0080], [0139], and [0142]. Shimada et al. disclose the glass has a visible light transmittance of at least 65% and a solar transmittance of less than or equal to 50%. See paragraphs [0061] and [0064]. Shimada et al. disclose the glass has a dominant wavelength of less than 510 nm and  an excitation purity of less than or equal to 7%. See paragraphs [0061] and [0063]. The compositional ranges of Shimada et al. are sufficiently specific to anticipate the glass as recited in claims 1, 2, 5, 6, and 9-12. See MPEP 2131.03. Furthermore, Shimada et al. discloses Example 2, which anticipates the compositional ranges of claims 1, 2, 5, and 9. See Table 1.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Shimada et al. would inherently possess the properties recited in claims 1, 6, and 10. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 3, 4, 7, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al., International Patent Application Publication WO 2015/170759 A1.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(1).  However, for convenience, the paragraph numbers of the English language equivalent US Patent Application Publication No. 2017/0029317 A1 will be cited below
Shimada et al. teach a glass having the following composition in terms of weight percentages: SiO2 65-75, Al2O3 >3-6, MgO 0-<2, CaO 7-10, Na2O 5-18, K2O 0-5, T-Fe2O3 0.3-0.9, SnO2 0.02-0.3, SO3 0.002-0.1, Se 0.0002-0.0010, CoO 0.0002-0.0020, TiO2 0-3, and CeO2 0-3, and the glass has a redox of at least 55%. See Abstract and the entire specification, specifically, paragraphs [0061] [0070]-[0080], [0139], and [0142]. Shimada et al. teach the glass has a visible light transmittance of at least 65% and a solar transmittance of less than or equal to 50%. See paragraphs [0061] and [0064]. Shimada et al. teach the glass has a dominant wavelength of less than 510 nm and  an excitation purity of less than or equal to 7%. See paragraphs [0061] and [0063].
Shimada et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 3, 4, 7, 8, and 13-16.  However, the weight percent ranges taught by Shimada et al. have overlapping compositional ranges with instant claims 3, 4, 7, 8, and 13-16.  See paragraphs [0061] [0070]-[0080], [0139], and [0142]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Shimada et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claim 10.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive. 
Applicants argue that the instant application “is a continuation of PCT/JP2017/037587, and thus the effective filing date of the present application is no later than the filing date of PCT/JP2017/037587 which is October 17, 2017.” This is not found persuasive since the instant application is a continuation of the international application and not a national stage application of the international application. 
The Examiner stated in the first office action on the merits that a certified English translation of the international application is needed in order to perfect priority and receive the filing date of the International Application. The instant application is known as a “bypass” application. See MPEP 1895.01 which recites:
A certified copy of the international application (and an English translation) of the international application may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365 (c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims. 

The Examiner will reconsider the rejection in view of the International Application’s filing date when a certified English translation is received.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
20 May 2022